UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8069



CHARLTON E. NEWTON,

                                              Plaintiff - Appellant,

          versus


GEORGE H. ERWIN, JR., Sheriff of Henderson
County; EDDIE PRUETT, Captain of Henderson
County Jail; PAT SUMMEY, Lieutenant in charge
of Henderson County Jail,

                                           Defendants - Appellees,

          and


HENDERSON COUNTY JAIL,

                                                          Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-47-01-MU)


Submitted:   February 21, 2002             Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charlton E. Newton, Appellant Pro Se. Scott Douglas MacLatchie,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charlton E. Newton appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Newton v. Erwin, No. CA-01-47-01-MU

(W.D.N.C. Nov. 13, 2001).   We further deny Newton’s motion for the

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2